Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Lee Belton appeals the district court’s order adopting the magistrate judge’s recommendation to grant Defendants’ motion to dismiss his civil rights action alleging violations of his constitutional rights while incarcerated at the Orangeburg-Calhoun Regional Detention Center. Belton has also moved for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Belton’s motion for appointment of counsel and affirm the district court’s amended judgment. Belton v. Bamberg, No. 1:11-cv-02301-MBS, 2012 WL 4050813 (D.S.C. Sept. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.